The court decided the question of fraud in favor of the complainant. Whether the complainant could come into a court of equity to charge the principal debtor’s estate with the debt, not having acquired at law a right to sue the principal by payment of the money, was a question which arose in the consideration of the cause, and the court held that a security might ask a court of chancery to aid in subjecting the estate of the principal to the payment of the debt, without first advancing or paying the money, as he must do before he could sue an action at law.